By the Court.
The bond, including the interlineation, is not framed as required by the statutes to dissolve the attachment ; it does not appear to have been accepted by the plaintiffs as a dissolution of the attachment; and it is in terms inconsistent with such dissolution, because it expressly makes the liability of the obligors to depend upon the question whether any property has been attached in the hands of the -trustee. The plaintiffs, having declared upon the bond in this form, has no ground of exception. Exceptions overruled.